Citation Nr: 1309337	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  07-23 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for nerve damage of the right leg, secondary to chronic lymphedema of both lower extremities, due to varicose veins, right more prominent than left, claimed as circulatory problems of the right leg, to include swelling and non-healing keloid removal site on the right ankle (nerve damage to right leg).

2.  Entitlement to service connection for chronic lymphedema of both lower extremities, due to varicose veins, right more prominent than left (lymphedema of the lower extremities).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to March 1985 and from November 1985 to November 1991.  He also had periods of service in the Air Force Reserves and the Naval Reserves.  This case comes before the Board of Veterans' Appeals (Board) on appeal of April 2005 and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified before the undersigned at an August 2011 Video Conference hearing.  The hearing transcript is of record. 

In November 2011, the Board remanded the claims for further development.


FINDINGS OF FACT

1.  Nerve damage to the right leg is not shown to be causally or etiologically related to any disease, injury, or incident during active duty or active duty for training.

2.  Lymphedema of the lower extremities is not shown to be causally or etiologically related to any disease, injury, or incident during active duty or active duty for training.



CONCLUSIONS OF LAW

1.  Nerve damage to the right leg was not incurred in or aggravated by the Veteran's active duty or active duty for training.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2012).

2.  Lymphedema of the lower extremities was not incurred in or aggravated by the Veteran's active duty or active duty for training.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, with regard to the claim for service connection for chronic lymphedema of the lower extremities, an April 2003 letter, sent prior to the initial August 2003 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The same is true for the claim for service connection for a residual nerve injury of the right lower extremity, with notice sent in June 2008, prior to the September 2008 initial rating decision.  

Additionally, a January 2007 letter advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  After that letter was issued, the Veteran's claims were readjudicated in the supplemental statements of the case.   Therefore, any defect with respect to the timing of the VCAA notice has been cured.

Relevant to the duty to assist, the Veteran's service treatment and personnel records, VA treatment records, and private records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board has also reviewed his Virtual VA claims file.  Additionally, he was afforded VA examinations in June 2003, March 2005, and in February 2012 in order to adjudicate his service connection claims.  Then, in December 2012, an independent medical examiner reviewed his claims and provided a detailed rationale as to every issue of concern.  The Board finds that the opinions proffered by the VA examiners are sufficient to decide the Veteran's claims.

The Board notes that the Veteran's claims were remanded in November 2011 in order to obtain any additional service treatment records and to afford him with VA examinations with opinions.  With regard to the service treatment records, the RO requested that the Veteran submit any further records of his service in the Air Force and the Veteran replied to that correspondence with additional records.  A review of the claims file notes that all records available have been obtained from the National Personnel Records Center.  There is no indication that additional, pertinent records remain outstanding.  Therefore, as the remand directives have been substantially complied with, as discussed in the preceding paragraphs, no further action is necessary in this regard.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

The Veteran contends that his nerve damage to the right leg and chronic lymphedema of the lower extremities are related to his active military service.  Specifically, he claims that in June 1995, during a period when he was on active duty for ninety days, he was treated for scabies at the Sheppard Air Force Base hospital.  He contends that after completing treatment with the cream he was prescribed, he noticed a pimple or bump above his right ankle, which was one of the areas that the scabies had affected.  From 1995 to 2002, the pimple/bump above the ankle increased in size and developed into a painful keloid, which was irritated by rubbing against his work boots and military boots.  Following surgery in August 2002 to remove the keloid, his incision broke open and he was treated for several months for a wound dehiscence, and he experienced constant pain and swelling of the right lower extremity since that time.  Alternatively, the Veteran claims that his circulation problems and swelling of the legs is due to umbilical hernia surgery in February 2002 to repair his service-connected umbilical hernia.  The Veteran contends that he was told by his surgeon that pressure placed over a nerve related to the hernia had caused his lower extremity symptoms.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet.App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  See Barr v. Nicholson, 21 Vet.App. 303 (2007).  Continuity of symptomatology, limited to chronic disability identified at 38 C.F.R. § 3.309(a), can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post service symptoms.   

Service connection for certain chronic diseases will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012). 

Active military, naval, or air service includes any period of active duty training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24)  (West 2002); 38 C.F.R. § 3.6(a), (d) (2012).  Active duty training is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1)(2012).  Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty training while in the line of duty, or from injury incurred or aggravated while performing inactive duty training while in the line of duty.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).  Active duty also includes any periods of inactive duty for training during which an individual becomes disabled or dies from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.  However, presumptive periods do not apply to active duty training or inactive duty training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991). 

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a)(2012).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a nonservice- connected disability caused by a service-connected disability.  See 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

Service treatment records show that in April 1991, the Veteran reported swelling of the right knee with cramping of the legs for five days.  The assessment was muscle strain.  In June 1995, the Veteran was treated for scabies, as he reported.  Personnel records show that he served in the US Air Force  Reserves from July 1994 to November 2006. A Naval Reserve Center Annual Retirement Point Record shows that the Veteran had active duty points from July 1994 to July 1995, and that he had active duty for training points from July 1995 to July 1996, July 1996 to July 1997, July 1997 to July 1998, July 1999 to July 2000, and from July 2000 to July 2001. There is no evidence in the service treatment records of complaints or treatment related to a painful pimple, bump or keloid on the right leg. 

VA treatment records indicate that the Veteran reported edema in the left leg on and off since January 1998, and in October 1998, he complained of swelling, pain, and a burning sensation in the right leg.  He reported that he had experienced the symptoms for three weeks.  The diagnosis was rule out vascular insufficiency.  A November 1998 study was negative for deep vein thrombosis.  In June 2001, he reported swelling in the left leg that had also occurred one year previously.  A June 2001 study showed a big lymph node in the right groin.  In November 2001, he complained of symptoms related to lymphedema in the right leg.  He was wearing a compression stocking.  There was 4+ edema of the right leg.  The impression was venous stasis of the right leg.  In January 2002, it was noted that the Veteran was morbidly obese.  

In July 2002, the Veteran complained of a lesion (raised bump) on his right ankle, which he reported had been present for three years (since 1999).  In August 2002, he underwent surgery to have the keloid formation removed from his right medial ankle.  A continuing diagnosis was chronic lymphedema of the right lower extremity.  In March 2003, the Veteran had a right medial malleolus wound that had not healed since surgery to remove a keloid over six months previously.  It was recommended that he should not be deployed to active duty.

On June 2003 VA examination, it was noted that in March 1998, while he was on active duty, the Veteran had a hernia repair.  Over the years, he developed an incisional ventral hernia that progressively enlarged.  In February 2002, he underwent postoperative ventral/abdominal incisional hernia repair that was uneventful postoperatively.  There was no indication of vascular complications related to that surgery.  The Veteran claimed that the surgeon had stated the possibility that his chronic right lower extremity lymphedema was related to pressure that was being applied in the right inguinal area as a result of his ventral hernia, and that was why he had filed the claim.  The Veteran denied any history of varicose veins, deep vein thrombosis, thrombophlebitis, or arterial occlusive disease, or any other complication of the right lower extremity other than in August 2002.  The right ankle incision was still draining fluid.  There was no recurrent keloid.  The Veteran stated that since the August 2002 surgery, he had constant pain and swelling of the entire right lower extremity.  He reported having no residuals related to the ventral hernia repair.  On physical examination, both lower extremities were swollen, with the right more prominent than the left.  There was pitting lymphedema of the right and left lower extremities, and both lower extremities were noted to have greater saphenous veins and varicose veins.  The Veteran was diagnosed with chronic lymphedema of both lower extremities, right more prominent than left, secondary to varicose veins that was not related to the ventral hernia repair; and postoperative removal of a keloid formation of the right medial ankle with chronic wound infection, secondary to a postoperative wound dehiscence and aggravated by chronic lymphedema of the right lower extremity. 

VA treatment records reflect that in June 2003, a venous duplex showed thrombophlebitis of the right greater saphenous vein but there was no deep vein thrombosis.  In April 2004, he was noted to have a Baker's cyst of the right knee, superficial thrombophlebitis of the right lower extremity that was resolved, status post excision of keloid scar at the region of the medial malleolus right foot, and persistent chronic edema/lymphedema of the right lower extremity.  In March 2005, examination of the right lower extremity resulted in a diagnosis of fibrotic changes and focal symptoms likely related to previous episodes of thrombophlebitis.  There was no evidence of deep vein thrombosis.  The left lower extremity had no edema.  In February 2007, he complained of pain in the right medial malleolus, and reported that the keloid on his right ankle formed in 1994, when he acquired scabies in his dorm room that turned into a pimple and eventually an abscess.  He also reported that he had experienced numbness in the right foot since the 2002 keloid surgery.

VA treatment records dated from 2007 through 2010 show that the Veteran was diagnosed and treated for right saphenous neuropathy.  In October 2007, it was noted that his diagnosis was likely related to an inflammatory process and scarring status post infection and past intervention in the proximity of the medial malleolus.  In March 2008, the Veteran's suspect stasis right saphenous neuropathy was thought to be due to over washing and drying over the scar, which could lead to skin breakdown.  There was improvement in symptoms with weight loss.  In October 2009, it was noted that there was a possibility of permanent nerve damage without recovery due to prolonged course.  He had saphenous neuropathy.  

In April 2010, the Veteran's wife stated that the Veteran's lower leg symptoms of numbness began after the 2002 surgery.

In an August 2011 statement, the Veteran's private physician opined that the Veteran's neuropathy of the right leg was related to his keloid resection surgery in 2002.

On February 2012 VA examination, the Veteran relayed the same contentions that his keloid began following a scabies outbreak in service.  The examiner was unable to examine the Veteran's right foot because he had an unremovable compression device on the leg.  The Veteran showed him photographs of an ulcer on the medial right foot that was one to two inches long with surrounding gangrenous tissue.  He stated that the wound drained once per week when he took the bandage off.  After reviewing the claims file, the examiner concluded that it would be resorting to speculation to determine whether the Veteran even has chronic lymphedema.  The examiner could not examine the leg and there was no mention of the condition being current despite a review of the claims file.  There was edema which was unrelated to the lymphatic system.  It seemed as likely as not that the keloid formation and removal had its onset while in service.  The examiner would have to resort to speculation as to whether, if the Veteran did have lymphedema, the right leg neuropathy was caused or worsened by lymphedema.  

In December 2012, an independent medical opinion was obtained.  The examiner reviewed the service treatment records and stated that there were no active duty records indicating a diagnosis or treatment for varicose veins and indication of an injury or event that would in any way relate to the development of vascular event.  The examiner determined that upon review of the entire claims file, she was in total agreement with the VA that the Veteran's lower extremity disability was unrelated to his service.  The examiner explained that it was less likely than not that his varicose veins were related to service because there was no indication of varicose veins in the service records or in the post-service records indicating service incurrence.  Also, based upon a review of the medical records, it was merely speculative to state that the Veteran even currently suffered from varicose veins, as there were no clinical findings of distortion of the superficial or deep veins in the feet, legs, or thighs on 2012 VA examination.  

With regard to the in-service scabies outbreak, the examiner explained that scabies was a common parasitic skin infection caused by the scabies mite, resulting in an intensely pruritic skin eruption with a characteristic distribution pattern.  The condition was common and was manifested by generalized itching.  Complication and death could occur, usually as a result of secondary bacterial pyoderma.  In this case, the Veteran suffered from a nonbacterial form of purities and rash.  There was no indication in the medical literature that scabies caused keloids.  Keloids were dermal fibrotic lesions that were a variation of the normal wound healing process and could occur even up to a year following the injury and could enlarge beyond the margin of a scar.  Because her research did not demonstrate a relationship between keloid formation secondary to scabies, it was less likely than not that the contraction of scabies was related to the keloid formation.  The examiner also found that there was no clinical evidence or indication in the medical literature linking the contracture of scabies with lymphedema or varicose veins.  

With regard to the service treatment records, an August 1990 entry showing pain in the left groin without edema or lymphadenopathy was indicative of a transient, acute condition.  It was less likely than not that the current varicose veins or lymphedema was related to that instance.  The examiner noted that the compression device utilized by the Veteran on 2012 VA examination was one used for stasis control and wound care, not for lymphedema, making the diagnosis further speculative.  However, lymphedema may have been present prior to the 2002 surgery, in that in January 1998 there was indication of lower extremity swelling.  The examiner also felt that the Veteran's weight was significant, in that beginning in 1988 he has been classified as super obese.  Therefore, it was likely that his complications following the 2002 surgery was due to the Veteran's body habitat.  

Finally, the examiner determined that, in agreement with a February 2012 VA opinion, the Veteran's saphenous neuropathy was a complication of his wound dehiscence and was not related to varicose veins or a lymphedema condition.  

In December 2012, the Veteran submitted a statement that included an assertion that the 1990 service treatment records was unrelated to his current claim, but was related to gastroesophageal surgery.  
An evaluation of the probative value of medical evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this case, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for nerve damage to the right leg and chronic lymphedema of the lower extremities.  For one, the evidence weighs against a finding that either condition began during active service or in the line of duty during active duty for training.  A review of the service treatment records reflects only two notations that would be applicable to the claim, that showing a scabies infection and a transient instance of left groin swelling.  The December 2012 medical examiner explained that the medical literature did not support a finding that scabies could develop into a keloid formation, and she and the Veteran both stated that the left groin swelling was not related to his lower extremity disability because it was an acute condition.  The December 2012 examiner also found no indication of the development of varicose veins or lymphedema while in service or in the line of duty during active duty for training.  The service records did not support that assertion, nor did the post-service treatment records, and, significantly, the Veteran has not stated that those conditions began in service.  Rather, his contention is that his current lower extremity symptoms began following the 2002 surgery.  He does not state that they are related to his service duties.  

The Veteran does, however, contend that his keloid formation leading to the 2002 surgery began in service following his scabies infection.  However, in finding that the evidence weighs strongly against that claim, the Board places greater probative weight on the December 2012 independent medical opinion rather than on the February 2012 VA opinion that the keloid formation began in service.  In that regard, the February 2012 VA examiner provided no explanation for that conclusion, thus it lacks any rationale and is thus of much lower probative weight.  Moreover, that conclusion appeared to be based on the Veteran's reported history rather than on a review of the record.  While the Veteran claims that the keloid formation began in 1995 following the outbreak of scabies, the VA records in 2002 instead demonstrate his report that the bump on his ankle had began three years previously in around 1999.  At the time, he reported no continuity of symptoms that would relate the bump to the scabies outbreak and only later voiced that contention, after filing a claim for service connection.  Thus, the background provided by the Veteran to the examiner was factually inaccurate, in that is was inconsistent and did not comport with the service records or post-service records.  Thus, the opinion and the Veteran's contentions are less credible.

On the other hand, the December 2012 opinion, which is well-reasoned and well-explained, is based upon medical research and a thorough and complete review of the record.  The examiner found no medical literature to support a conclusion that scabies would cause a keloid formation.  The examiner also found no indication in the record that the Veteran's current lower extremity symptoms had their onset in service, including the development of varicose veins, lymphedema, or any other neurological or vascular impairment.  Rather, the Veteran's symptoms appeared to begin in 1998, not while in line of duty, and then his more severe symptoms, which per the Veteran began in 2002, were most likely due to the impact of his obesity on the ability to recover from surgery.  

Finally, with regard to the Veteran's other contention that his lower extremity symptoms, including lymphedema, varicose veins, or other vascular or neurological deficit was related to his service-connected umbilical hernia, as the 2003 VA examiner explained, there was no indication of complications related to the hernia repair to suggest a residual vascular disability.  Moreover, the Veteran has changed his story such that he now contends that all of his symptoms began following the 2002 keloid surgery.  Therefore, it would not be possible that his symptoms were due to his umbilical hernia as that condition preceded the 2002 keloid surgery.  

The Board notes that the Veteran has contended on his own behalf that his current right leg neurological disability and lymphedema of the lower extremities are related to his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's right leg neurological disability and lymphedema of the lower extremities and any instance of his military service, or as related to a service-connected disability, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Here, while the Veteran is competent to describe his in-service scabies symptoms and numbness in the legs, and his current manifestations, the Board accords his statements regarding the etiology of such disorders little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The Veteran has offered only conclusory statements regarding the relationship between his in-service symptoms of a red bump on the leg and his right leg neurological disability and lymphedema of the lower extremities.  He has not stated that his varicose veins, lymphedema, or neurological symptoms began in active service or in line of duty during active duty for training.  The competent, probative opinions in this case however took into consideration all the relevant facts in providing the opinions reached, to include pathology of and residual related to scabies, keloids, and hernia repairs.  Therefore, the Board accords greater probative weight to the examiners opinions finding against his claim. 

Additionally, to the extent that the Veteran has contended that his right ankle keloid began following a scabies outbreak while on active service for training, the Board finds such statement to lack credibility and, therefore, accords no probative weight to such contention.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In the instant case, the Board finds the Veteran's statements regarding continuity of symptomatology to be not credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, in the present case, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  In this regard, the Board notes that the medical evidence contradicts his assertions and the 2002 records instead demonstrate the red bump had appeared three years previously.  There is no medical evidence to support his claim that a red bump had been present following the outbreak of scabies.  Therefore, the Veteran's lay assertions of continuity of symptomatology are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence.  Consequently, based on the foregoing evidence, the Board finds that the Veteran's statements regarding continuity of symptomatology to be not credible. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for right leg neurological disability and lymphedema of the lower extremities.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for nerve damage of the right leg, secondary to chronic lymphedema of both lower extremities, due to varicose veins, right more prominent than left, claimed as circulatory problems of the right leg, to include swelling and non-healing keloid removal site on the right ankle is denied.

Service connection for chronic lymphedema of both lower extremities, due to varicose veins, right more prominent than left is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


